Exhibit 10.15.1
EXECUTION VERSION
CONFIDENTIAL


[***] Certain information in this document has been excluded because it both (i)
is not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.


DEVELOPMENT and LICENSE AGREEMENT
This Development Agreement, effective as of April 4, 2018 (”Effective Date”) is
between:
Nexperia B.V. ("Nexperia"), Jonkerbosplein 52, 6534AB Nijmegen, The Netherlands;
and
Transphorm, Inc., 115 Castilian Drive, Goleta, CA 93117 (“Transphorm”),
Nexperia and Transphorm hereinafter collectively referred to as the “Parties”
and each individually as a “Party”.
WHEREAS, Nexperia is engaged in research and development, manufacture and sale
of (among others) power MOS discrete semiconductors for use in the automotive
market;
WHEREAS, Transphorm is engaged in the business of designing, developing,
manufacturing and selling GaN on silicon products;
WHEREAS, parties have been in contact to assess models of cooperation and have
now reached agreement on a long-term cooperation;
WHEREAS, parties are simultaneously entering various agreements with the aim to
introduce GaN on silicon technology developed by Transphorm [***];
WHEREAS, this Agreement provides for development, transfer and licensing of
certain Transphorm-developed manufacturing process technology (but specifically
excluding Epi Process Technology (as defined below)) to Nexperia in Europe in
three stages as more particularly described in the SOWs (as defined below) under
this Agreement, with a limited exclusivity to Nexperia in exchange for funding
Transphorm’s technology development, giving Nexperia a reasonable lead-time;
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties hereby agree as follows:
1
Definitions

The following terms used in this Agreement have the following meanings:
1.1
“Acceptance Criteria” means the objective measures (including procedures for
making such measurements) of successful completion by Transphorm of a task (such
as a Milestone or Deliverable) or engagement, or a portion thereof, that are set
forth in any SOW.

1.2
“Affiliates” means, with respect to a Party hereto, all entities Controlled by
such Party. “Control” and its correlates means: (a) the ownership, directly or
indirectly, of at least fifty percent (50%) of the issued voting securities of
an entity; or (b) the possession, directly or indirectly, of the legal power to
direct or cause the direction of the general management and policies of an
entity or the power to elect or appoint at least fifty percent (50%) or more of
the members of the governing body of the entity, whether through the ownership
of





--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL




voting securities, by contract or otherwise. An entity may be considered an
Affiliate only when such control exists.
1.3
“Agreement” means the present Agreement, the SOW, and all other addenda,
exhibits and schedules attached hereto.

1.4
“Authorized Purpose” is defined in Section 15.1.

1.5
“Automotive Field” means the field of sale to third parties of power GaN
products for ultimate incorporation in automobiles, which automobiles shall
expressly exclude scooters, motorcycles and electric bicycles.

1.6
“Background IPR” of a Party means any Intellectual Property, other than
Foreground IPR,which is owned or controlled by the Party or any of such Party’s
Affiliates at the effective date of this Agreement, or (b) in respect of which
ownership or control is acquired by the Party or any of such Party’s Affiliates
during the Term of this Agreement because of activities that are independent
from but concurrent with the Project.

1.7
“Change of Control” shall have the meaning given to that term in the LSA.

1.8
"Confidential Information" means (i) any business or technical information of
the disclosing Party provided to or obtained by the receiving Party, including
but not limited to any information relating to the disclosing Party’s product
plans, designs, costs, product prices and names, finances, marketing plans,
business opportunities, personnel, research, development or know-how, and (ii)
any written information that is designated by the disclosing Party as
"confidential" or "proprietary" at the time of disclosure to the receiving Party
or, if orally disclosed, is identified by the disclosing Party as confidential
or proprietary at the time of disclosure to the receiving Party and is
subsequently reduced to writing and marked as “confidential” by the disclosing
Party in a writing provided to the receiving Party within fifteen (15) business
days of such disclosure. Notwithstanding the foregoing, information disclosed by
the Parties pursuant to this Agreement shall not be Confidential Information to
the extent that it can be proven that the information:

(a)
is in or enters the public domain other than through the fault or negligence of
the receiving Party and without breach of this Agreement;

(b)
is in the possession of the receiving Party prior to receiving it from the
disclosing Party other than as a result of the receiving Party’s breach of any
legal obligation or a prior confidential disclosure by the disclosing Party;

(c)
is obtained by the receiving Party from a Third Party without restriction on
disclosure and which Third Party is under no obligation of confidentiality
(either direct or indirect) to the disclosing Party which respect to such
Confidential Information; or

(d)
is developed by the receiving Party completely independently of and without use
of any Confidential Information of the disclosing Party

1.9
“Confidentiality Period”, with respect to any item of Confidential Information,
means the Term of this Agreement or three (3) years after such item of
Confidential Information was disclosed to the receiving Party, whichever is
longer.



Development Agreement – Page 2





--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL




1.10
“Deliverable(s)” means all deliverable(s) due from Transphorm to Nexperia as
specified in the SOWs.

1.11
“Development Work” means the development work that Transphorm shall perform as
set forth in a SOW.

1.12
“Due Date” of a Deliverable means the date, according to the applicable SOW,
upon which the Deliverable is due to be delivered to Nexperia.

1.13
“Epi Process Technology” means any technology related to Transphorm’s
proprietary MOCVD process of layering an epitaxial layer on a silicon layer (or
GaN on silicon wafer) and wafers manufactured using such process.

1.14
“Force Majeure Event” is defined in Section 19.1.

1.15
“Foreground IPR” means any Intellectual Property that arises because of and
within the course of a Project, including without limitation Intellectual
Property that arises as a result of investigations and research conducted in
preparation of a Project. Should Transphorm engage in the development of the
Gen4 technology described in the technology roadmaps provided by Transphorm to
Nexperia, Foreground IPR shall also include Intellectual Property arising from
Transphorm’s development of such technology.

1.16
“Group Companies” means, with respect to an entity, all other entities which
directly or indirectly Control, are Controlled by, or are under common Control
with such entity.

1.17
“Intellectual Property” or “Intellectual Property Rights” means rights in or to
any patents, utility models, trade secrets, registered and unregistered designs,
mask works, copyrights, database rights, moral rights and any other form of
protection afforded by law to inventions, models, designs, trade secrets,
know-how or Confidential Information, as well as any registrations,
applications, divisions, continuations, re-examinations, renewals or reissues of
any of the foregoing, but excluding any and all rights with respect to
trademarks, trade names, logos, service marks and other indicia of origin.

1.18
“Japanese Automotive Customer” means any entity based in Japan that performs
substantial design and development in Japan of power GaN products for ultimate
incorporation in automobiles (other than scooters, motorcycles and electric
bicycles). For purposes of clarification, an entity that substantially designs
and develops power GaN products in Japan for ultimate incorporation in
automobiles (other than scooters, motorcycles and electric bicycles) outside of
Japan shall be deemed a Japanese Automotive Customer, while an entity that
substantially designs and develops power GaN products outside of Japan (e.g., in
Europe) for ultimate incorporation in automobiles (other than scooters,
motorcycles and electric bicycles) in Japan shall not be a Japanese Automotive
Customer.

1.19
“Lead Time Period” means the period starting on the Effective Date and ending on
the earlier of (i) the fifth anniversary of the Effective Date (ii) the date
when the majority of Transphorm’s shares become publicly listed, or (iii) 12
months after the date on which a Change of Control of Transphorm is effectuated,
other than pursuant to an initial public offering of Transphorm’s shares;
provided, however, that in case of each of (ii) and (iii) above, the Lead Time
Period shall automatically extend until the second anniversary of the Effective
Date.



Development Agreement – Page 3





--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL




1.20
“LSA” means the Loan and Security Agreement between Nexperia and Transphorm to
provide for pre-funding of development work, to be entered into separately on
the Effective Date;

1.21
“Milestone(s)” means one or more phases of the Project, as specified in the SOW.

1.22
“Open License Terms” means any license agreement that require as a condition of
use, modification and/or distribution of a licensed work (i) the making
available of source code of any work that contains, is combined with, requires
or otherwise is based on such licensed work, or (ii) the granting of permission
for creating derivative works of any work that contains, is combined with,
requires or otherwise is based on such licensed work.

1.23
“Open Source Software” means any software that is subject to Open License Terms.

1.24
“Other Field” means all fields of application other than the Automotive Field;

1.25
“Products” means GaN on silicon products sold by Nexperia under its own
branding.

1.26
“Project” means the development project set out in a SOW.

1.27
“Specifications” means the design, functional, and technical specifications for
a Deliverable as set forth in a SOW.

1.28
“Statements of Work” or “SOWs” means the documents attached hereto as Addendums
1, 2 and 3, which documents describe the organization, technical and other
details of each Project that is the subject of this Agreement, as may be amended
in writing by the Parties during the Term in accordance with the provisions of
this Agreement.

1.29
“Steering Committee” is defined in Section 4.1.

1.30
“Subcontractor” is defined in Section 5.1.

1.31
“Term” is defined in Section 14.1.

1.32
“Third Party” means any entity or person that is not a Party or Affiliate of a
Party.

1.33
“Transphorm Licensed IPR” means Transphorm’s Background IPR and Foreground IPR,
in each case other than any Intellectual Property that is directed at or relates
to Epi Process Technology.

2
Development; Exclusion of Epi Process Technology

2.1
Development. Transphorm shall use commercially reasonable efforts to perform the
Development Work as described in the SOW’s for the following technologies:

2.1 (a): Generation 3 or dMode, as described in the SOW attached hereto as
Addendum 1 (the “Gen3-SOW”);
2.1 (b): [***], as described in the SOW attached hereto as Addendum 2 (the
“[***]-SOW”);


Development Agreement – Page 4





--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL




2.1 (c): [***], as described in the SOW attached hereto as Addendum 3 (the
“[***]-SOW”);
2.2
Changes and refinements to SOW’s. The parties acknowledge that each of the SOW’s
may be amended over time in good faith by mutual agreement of the parties to
include more detailed measurable specifications and Deliverables. Parties will
refine the SOWs by adding Acceptance Criteria whenever they have the information
available to do such refinements.

2.3
Exclusion of Epi Process Technology. The parties expressly acknowledge and agree
that Epi Process Technology is not within the scope of the Development Work or
this Agreement. No Epi Process Technology shall be deemed to constitute a
Deliverable under this Agreement.

2.4
Testing. Prior to delivery of a Deliverable, Transphorm will perform testing in
accordance with the requirements set forth in the respective SOW to assure that
the Deliverable conforms to applicable Specifications.

2.5
Delivery. Upon completion of each Milestone, Transphorm shall deliver to
Nexperia the corresponding Deliverable, if any.

3
Acceptance and Rejection

3.1
Acceptance. Nexperia will only reject a Deliverable if it fails to meet any
applicable Acceptance Criteria or otherwise does not materially conform to the
SOW. Nexperia will give Transphorm written notice of acceptance or rejection of
a Deliverable in accordance with procedures to be set forth in the applicable
SOW or as otherwise reasonably agreed by the Steering Committee.

3.2
Rejection. In case of rejection of a Deliverable by Nexperia, Transphorm shall
submit a corrective action plan within thirty (30) business days aimed at
correcting the aspects of the Deliverable that failed the applicable Acceptance
Criteria and redelivering the corrected Deliverable as soon as reasonably
practicable.

4
Project Management and Oversight

4.1
Steering Committee. Each Party shall appoint two persons to a joint Steering
Committee (“Steering Committee”), which shall convene once every month with the
task to monitor the execution of the Development Work, and to discuss the need
for any amendments to SOW’s.

4.2
Updates. Transphorm shall provide a demonstration or written update about
progress of the Development Work to all Steering Committee members during a
Steering Committee meeting.

4.3
Assistance. Nexperia shall provide without cost to Transphorm reasonable amounts
of feedback and assistance as Transphorm may reasonably request to facilitate
Transphorm’s performance of its obligations under this Agreement. In the event
either party’s performance of any obligation under this Agreement is delayed due
to the lack of cooperation or assistance by, or other constraints or reasons
attributable to, the other party,



Development Agreement – Page 5





--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL




the period of performance of such obligation as required under this Agreement
will be deemed extended to reflect such delay.
5
Subcontractors

5.1
Transphorm shall be permitted to subcontract with Third Party contractors
(“Subcontractors”) for the performance of certain Development Work provided that
Transphorm enters into a written agreement with the Subcontractor under which
the Subcontractor shall be bound to maintain as confidential all Confidential
Information of Nexperia it comes to know under terms and conditions no less
protective of Nexperia than those in Section 15.

5.2
Transphorm shall remain primarily liable to Nexperia for all obligations of
Transphorm hereunder that are subcontracted by Transphorm to a Subcontractor.

6
Payments and pre-funding

6.1
Payments due by Nexperia to Transphorm shall be as set forth in the SOWs.
Nexperia will pay any due amounts to Transphorm within thirty (30) days from the
receipt of the relevant invoice. Nexperia has the right to set off any due
invoices against any amounts owed to Nexperia by Transphorm under the LSA as
further set forth in Section 2.2(e) of the LSA.

6.2
Pre-funding

(a)    Upon the delivery of the Deliverables identified in the [***]-SOW as due
evidence of proof of concept for the [***]-SOW, Transphorm may request in
writing pre-funding by Nexperia of the Development Work under the [***]-SOW as
further set forth in Section 3.1 of the LSA.
(b)    Upon the delivery of the Deliverables identified in the [***]-SOW as due
evidence of proof of concept for the [***]-SOW, Transphorm may request in
writing pre-funding by Nexperia of the Development Work under the [***]-SOW as
further set forth in Section 3.2 of the LSA.
7
Information and Intellectual Property Rights

7.1
Ownership.Except as expressly provided herein otherwise, all right, title and
interest inand to any Background IPR of a Party shall remain solely and
exclusively with such Partyor its Affiliates. Any Foreground IPR developed
solely by or on behalf of a Party shall besolely and exclusively owned by that
Party. Any Foreground IPR developed, jointly by theParties shall be owned
jointly by the Parties and each Party will have the right to use and exploit
such jointly-owned Foreground IPR without permission from and without accounting
to the other Party.

7.2
Insolvency. In the event Transphorm becomes subject to any court or
administration order pursuant to any insolvency law, Transphorm shall offer
Nexperia the right to purchase all Foreground IPR from Transphorm at
commercially reasonable prices and terms, and to the extent allowed by
applicable laws and regulation, provided that Nexperia has paid all
outstandinglicense fees with respect to such Foreground IPR. Notwithstanding the



Development Agreement – Page 6





--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL




foregoing, the foregoing shall not obligate Transphorm to sell any such
Foreground IPR to Nexperia at prices less than those offered by a third party
for such Foreground IPR. Nexperia shall have the right to set off the purchase
price for such Foreground IPR against any amounts owed to Nexperia by Transphorm
under the LSA in accordance with the terms of Section 2.2(e) of the LSA.
7.3
Maintenance. Transphorm shall duly pay the fees and duties required to maintain
its rights in its Background IPR and Foreground IPR relevant to the Development
Work consistent with its past business practices. Should Transphorm wish to
surrender its rights in any patents or patent applications constituting
Foreground IPR, it shall first offer to sell each such patent or patent
application to Nexperia for USD 1.00. Should Nexperia not accept such prices and
terms, Transphorm may surrender such rights. or sell such rights to a third
party, provided that in the event Transphorm sells such rights: (i) it shall
retain a license for itself and a sublicense for Nexperia consistent with the
terms of this agreement, and (ii) if Transphorm desires to offer to a third
party better terms than those offered to Nexperia, it shall first offer Nexperia
such terms.

7.4
License. Subject to the terms and conditions of this Agreement, including
without limitation Nexperia’s timely payment to Transphorm of the license fees
as provided for in Section (c) in respect of a SOW, Transphorm grants to
Nexperia an irrevocable, perpetual, world-wide, non-transferable,
non-sublicensable (except as expressly permitted below), fully-paid license,
under the Transphorm Licensed IPR, to develop, manufacture and sell Products
using the Deliverables provided by Transphorm under this Agreement.

7.5
The foregoing license shall be non-exclusive except as expressly set forth in
Section 7.6 below. Nexperia may grant sublicenses under the foregoing license to
its subcontractors providing manufacturing services solely with Transphorm’s
prior written approval on a case by case basis, which approval shall not be
unreasonably withheld or denied. Transphorm may withhold its approval for
subcontractors that are its competitors.

7.6
Exclusive and Non-exclusive license.

(a)
Gen3, [***] and [***]: With regard to the Deliverables provided under the
Gen3-SOW, the [***]SOW and the [***]-SOW , and subject to the exceptions set
forth in Section 7.6(b) below, the license set forth in Section 7.4 shall be:

(1)
during the Lead Time Period exclusive to Nexperia (also excluding Transphorm) in
the Automotive Field, throughout the world except for Japan;

(2)
during the Lead Time Period “sole” to Nexperia (i.e. Transphorm shall not grant
licenses to any other parties to develop, manufacture or sell products using
such Deliverables but is not itself excluded or restricted from using or
exploiting the Deliverables in any manner or from granting licenses to its
customers as may be necessary for their use of Transphorm’s products) in the
Other Field;

(3)
after the Lead Time Period non-exclusive to Nexperia in the Automotive Field and
in the Other Field throughout the world;

(b)
Exceptions. Notwithstanding anything in is Agreement to the contrary, during the
Lead Time Period:



Development Agreement – Page 7





--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL




(1)
Nexperia may not develop, manufacture or sell any Products using the
Deliverables for or to Japanese Automotive Customers; and

(2)
Transphorm may develop, manufacture or directly sell any products in the
Automotive Field for or to Tesla, Inc. and Tata Sons or any of their respective
Group Companies (collectively, the “Specified Customers”) anywhere in the world.

(3)
Nothing in this Agreement shall restrict any general and customary marketing
activities of an acquirer or successor of Transphorm by way of a Change of
Control with respect to such products of that acquirer or successor that are not
the same as or substantially similar to Transphorm’s products immediately prior
to such Change of Control.

(c)
Restriction on Product Sampling. Notwithstanding anything in this Agreement to
the contrary, in the event of a Change of Control of Transphorm (other than
pursuant to an initial public offering of Transphorm’s shares):

(1)
until the later of (i) the first anniversary of the effectuation of such Change
of Control, or (ii) the date of the second anniversary of the Effective Date:
Transphorm or its successor will not provide any product samples to any
customers for use in the Automotive Field other than to Japanese Automotive
Customers and the Specified Customers; and

(2)
until the first anniversary of the effectuation of such Change of Control,
Nexperia will not provide any product samples to Japanese Automotive Customers
for use in the Automotive Field.

7.7
License Fees.

(a)
Gen3. Nexperia shall pay to Transphorm a fixed license fee of MUSD 9,00 (nine
million USD dollars), payable in three installments upon the completion of one
or more Milestones as set forth in the Gen3-SOW. Each installment shall be
payable within 30 days from the due delivery or completion of the relevant
Milestone entitling such payment as set forth in the Gen3-SOW.

(b)
[***]. Nexperia shall pay to Transphorm a fixed license fee of MUSD 5,00 (five
million US dollars), payable in one installment upon the completion of the
Milestone as set forth in the [***]-SOW. Each installment shall be payable
within 30 days from the due delivery or completion of the relevant Milestone
entitling such payment as set forth in the [***]-SOW.

(c)
[***]. Nexperia shall pay to Transphorm a fixed license fee of MUSD 10,00 (ten
million US dollars), payable in one installment upon the completion of the
Milestone as set forth in the [***]-SOW. Each installment shall be payable
within 30 days from the due delivery or completion of the relevant Milestone
entitling such payment as set forth in the [***]-SOW.

7.8
Exceptions to Licenses. Notwithstanding anything to the contrary in this
Agreement, no licenses are granted pursuant to this Section 7 by Transphorm
under Intellectual Property Rights that are not Transphorm Licensed IPR or are
not licensable by Transphorm without payment of royalty or other consideration
to a Third Party.



Development Agreement – Page 8





--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL




8
Reserved

9
Third Party Intellectual Property; Open License Terms and Open Source Software

9.1
Warranty. Transphorm warrants that its Deliverables shall not knowingly include
any items that are subject to Open License Terms or the use of which requires a
license under Third Party Intellectual Property Rights, except for the Third
Party licenses and Open License Terms identified in the SOWs, unless approved by
Nexperia in writing.

9.2
Notification and approval. If, to Transphorm’s knowledge, a Deliverable, or part
thereof, is subject to Open License Terms or the use of which requires an
Intellectual Property license from a Third Party, and such Open License Terms or
Third Party licenses have not been identified in the relevant SOWs, Transphorm
shall notify the Steering Committee and provide the Steering Committee with a
full specification of all applicable license conditions. The Nexperia members in
the Steering Committee will have the decisive vote as to whether such
Deliverable or part thereof will be approved to be delivered to Nexperia under
this Agreement or not. In case no approval is granted, Transphorm shall not use
it in the framework of the Project.

9.3
Technical Assistance. In the event of any Third Party claim against either Party
alleging violation of such Third Party’s Intellectual Property Rights arising
from the use of any Deliverable or any product directly resulting from the
Project, the other Party shall, upon the request of the Party against which the
claim is directed, provide such reasonable technical and other assistance as the
requesting Party may reasonably require in connection with the defense of such
claim.

10
Representations and Warranties; Limitations of Liability

10.1
Each Party represents and warrants that (i) it is a corporation duly organized,
validly existing, and in good standing under the law of the jurisdiction of its
organization; (ii) it has all requisite corporate power and authority to execute
and deliver this Agreement and to effect the transactions contemplated hereby;
(iii) the execution, delivery, and performance of this Agreement by it has been
duly authorized by all requisite corporate action; and (iv) the execution of
this Agreement does not in any way conflict with any of its prior commitments or
agreements, and it shall not during the Term enter into any agreement that would
in any way conflict with its obligations or the rights granted by it under this
Agreement

10.2    Transphorm further represents and warrants that:
(a)
it is in compliance in all material respects with all applicable laws and all
decrees, orders, judgments, permits, and licenses of or from governmental
bodies;

(b)
it will perform all Development Work in a professional and workmanlike manner,
consistent with the industry standards of skill and care exercised on projects
of comparable scope and complexity



Development Agreement – Page 9





--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL




(c)
the Deliverables will substantially conform to their respective Specifications;
and

(d)
to its knowledge, there are no Third Party claims pending or threatened alleging
infringement of such Third Party’s Intellectual Property Rights arising from the
use of any Deliverable and that it shall promptly notify the Steering Committee
in the event it becomes aware of any such Third Party claim.

(e)
no action, suit, proceeding, arbitration, or governmental investigation is
pending or, to Transphorm’s knowledge, threatened against Transphorm that could
reasonably be expected to interfere materially with the consummation of the
transactions contemplated hereby.

10.3
EXCLUSIVE WARRANTIES. THE FOREGOING WARRANTIES IN SECTION 10.1 CONSTITUTE
TRANSPHORMS’S EXCLUSIVE WARRANTIES WITH RESPECT TO THE DEVELOPMENT WORK AND
DELIVERABLES AND ARE MADE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING BUT NOT LIMITED TO THE WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, TITLE AND NON-INFRINGEMENT, ALL OF WHICH ARE
HEREBY EXPRESSLY DISCLAIMED.

10.4
LIMITATIONS OF LIABILITY. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES (INCLUDING WITHOUT
LIMITATION LOSS OF USE, LOSS OF OPPORTUNITY, MARKET POTENTIAL, GOODWILL AND/OR
PROFIT, LOSS OF REPUTATION AND OTHER ECONOMIC LOSS) ARISING OUT OF THIS
AGREEMENT WHETHER BASED ON CONTRACT, TORT, THIRD PARTY CLAIMS OR OTHERWISE, EVEN
IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN NO
EVENT SHALL EITHER PARTY’S AGGREGATE LIABILITY ARISING OUT OF THIS AGREEMENT OR
IN CONNECTION WITH THE USE OR EXPLOTIATION OF ANY DELIVERABLES EXCEED MUSD 24,00
(twenty four million US Dollars).

11
Infringement

11.1
No Infringement. Save as disclosed to Nexperia prior to the Effective Date,
Transphorm represents and warrants to the best of its knowledge that Transphorm
is the owner of any Intellectual Property embodied in or arising from the
Deliverables, or any part thereof, and that the Deliverables do not violate or
infringe any Third Party Intellectual Property Right. Transphorm will promptly
notify Nexperia if it becomes aware of any claim of such infringement.

11.2
Should any third party bring a lawsuit against Nexperia, its subcontractors or
customers alleging that the Deliverables provided by Transphorm to Nexperia
infringe such third party’s patents, then Transphorm shall provide, at
Nexperia’s sole cost and expense, information and assistance reasonably
requested by Nexperia to assist Nexperia in defending such claim, which
assistance may include, without limitation, (i) licensing or transferring joint
ownership of selected Transphorm owned patents to Nexperia for the sole purpose
of making counterclaims against such third party, (ii) joining such lawsuit if
necessary to establish standing to make such counterclaims, or (iii) granting
licenses under Transphorm’s patents to such third party under commercially
reasonable terms in connection with a settlement of such lawsuit. Except for a
non-exclusive license granted in a patent cross-license settlement agreement
with such third party, Nexperia may not grant to any other party any rights or
licenses under the patents for which joint ownership is



Development Agreement – Page 10





--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL




transferred to Nexperia, Promptly after the date such patent cross-license
settlement agreement is executed between Nexperia and such third party, Nexperia
shall transfer all its rights, rights and title in such patents back to
Transphorm, subject to the licenses granted in such patent cross-license
settlement agreement.
12
Indemnification

Each Party agrees that it will indemnify and hold harmless the other Party and
its Affiliates, and their respective successors, assigns, officers, directors,
employees, and agents, against losses, damages, costs and expenses (“Losses”)
actually incurred as the result of a Third Party claim alleging that the
Products (when Nexperia is the indemnifying Party) or the Deliverables (when
Transphorm is the indemnifying Party) have caused personal injury or death or
damage to property (so long as indemnified Party or its products are in no way
at fault for such injury or damage to property); provided, in each case that the
indemnified Party provides the indemnifying Party with: (a) prompt written
notice of such claim; (b) sole control over the defense and settlement of such
claim; and (c) all information and assistance reasonably requested by the
indemnifying Party to defend and/or settle such claim.
13
Regulatory Approval

The Parties agree to comply fully with all relevant laws and regulations of the
United States Government in their performance of obligations under this
Agreement. Without limiting the generality of the foregoing, if either Party’s
performance under this Agreement or any portion thereof becomes subject to or
requires obtaining regulatory approval from a United States Government agency,
then the performance under the relevant part of the Agreement will, unless
otherwise agreed by the Parties, be suspended until such regulatory approval has
been obtained. Parties shall jointly cooperate in good faith to obtain such
approval at the reasonably earliest possible time, and shall accept any
reasonable mitigation measures required by the relevant agency to provide such
approval. Should the suspension so caused exceed a period of 6 [six] months,
then parties shall in good faith discuss a solution that comes closest to the
initial intent of the parties
14
Term and Termination

14.1
Term. Unless terminated earlier under this Section, this Agreement will commence
on the Effective Date and continue until both Parties have fulfilled all of
their obligations under all Statements of Work (the “Term”).

14.2
Termination for Change of Control. Upon a Change of Control of either Party,
such Party will provide written notice to the other Party. Each Party may
immediately terminate this Agreement upon a Change of Control of the other Party
upon at least thirty (30) days’ written notice if such Change of Control is
materially detrimental to the business interests of such Party.



Development Agreement – Page 11





--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL




14.3
Termination for Cause.

(a)
Bankruptcy or Insolvency. Each Party may terminate this Agreement forthwith by
means of a written notice to the other Party in the event that a creditor or
other claimant takes possession of, or a receiver, administrator or similar
officer is appointed over any of the assets of such other Party, or in the event
that such other Party makes any voluntary arrangement with its creditors or
becomes subject to any court or administration order pursuant to any bankruptcy
or insolvency law.

(b)
Breach. In case of a material breach by a Party of its obligations under this
Agreement, the non-breaching Party shall provide the breaching Party written
notice of such breach and give the breaching Party a reasonable period of no
longer than 30 (thirty) business days to cure the breach. If the breach is not
cured within that period, the non-breaching Party may terminate this agreement
by written notice to the breaching Party. Such termination is without prejudice
to any other remedies the non-breaching Party may have in connection with the
material breach, such as rights to recover damages and rights to demand
performance.

(c)
Termination of LSA. Each Party may immediately terminate this Agreement, with
written notice to the other Party, upon any exercise by Nexperia of its remedies
under the LSA with respect to the Collateral (as that term is defined in the
LSA).

14.4
Continued license. In case of termination of this Agreement for any reason
except termination by Transphorm pursuant to Section 14.2, the licenses to
Nexperia as per Section 7 shall survive the termination of this Agreement only
with respect to the Deliverables that were delivered to Nexperia prior to such
termination and with respect to which Nexperia has settled all applicable fees
under Section (c).

14.5
Survival. The obligations of the Parties under this Agreement that by their
nature would continue beyond the expiration or termination of this Agreement,
shall survive expiration or earlier termination of this Agreement. Without
limiting the foregoing, the following Sections will survive any expiration or
termination of this Agreement: 1, 6.1, 7.1, 7.4, 7.5, 7.6, (c), 7.8, 10, (c),
14.5, 14.5, 15, and 17 through 24 .

15
Confidentiality

15.1
Disclosure to Affiliates. The receiving Party may disclose Confidential
Information to the receiving Party’s Affiliates that need to know the
Confidential Information for exercising the receiving Party’s and its
Affiliates’ rights and carrying out the receiving Party’s and its Affiliates’’
obligations under this Agreement (the “Authorized Purpose”), are advised of this
Agreement and are bound in writing by similar confidentiality obligations with
respect to the Confidential Information as set out in this Agreement. The
receiving Party shall be responsible for any breach of this Agreement by its
Affiliates.

15.2
No Transfer; No License. All Confidential Information disclosed or transferred
by either Party to the other shall remain the property of the disclosing Party.
Except as otherwise expressly set forth in this Agreement, the receiving Party
acknowledges and agrees that it does not, by implication, estoppel or otherwise,
acquire any Intellectual Property Right, license, title or ownership with
respect to any Confidential Information disclosed by the disclosing Party
hereunder.



Development Agreement – Page 12





--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL




15.3
NO WARRANTY. ALL CONFIDENTIAL INFORMATION IS PROVIDED ON AN “AS IS” BASIS,
WITHOUT ANY WARRANTY WHATSOEVER, WHETHER EXPRESS, IMPLIED OR OTHERWISE,
REGARDING ITS ACCURACY, COMPLETENESS, PERFORMANCE, FITNESS OF THE INFORMATION
FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR OTHERWISE,
AND THE RECEIVING PARTY AGREES THAT THE DISCLOSING PARTY SHALL HAVE NO LIABILITY
WHATSOEVER TO THE RECEIVING PARTY RESULTING FROM THE USE OF THE CONFIDENTIAL
INFORMATION PROVIDED.

15.4
Keep Confidential Obligation.

(a)The receiving Party shall during the Confidentiality Period:
(1)
not use the Confidential Information for any purpose other than the Authorized
Purpose; and

(2)
maintain in confidence the Confidential Information;

(b)
The receiving Party agrees to use the same degree of care to maintain the
confidentiality of all Confidential Information received from the disclosing
Party that it uses to maintain the confidentiality of its own information of
similar importance, but in no event will it use less than reasonable care to
protect the confidentiality of such Confidential Information.

15.5
Return of Confidential Information. Upon expiration or termination of this
Agreement, the receiving Party shall, upon the disclosing Party’s written
request, return all Confidential Information and any copies thereof immediately
to the disclosing Party or certify destruction of same, except for one copy kept
solely for archival purposes and subject to the confidentiality protections of
this Agreement.

15.6
Compelled Disclosure. If a receiving Party is required, pursuant to
administrative or judicial action or subpoena to disclose the other’s
Confidential Information, the receiving Party shall notify the disclosing Party
thereof and give the disclosing Party the opportunity to seek any other legal
remedies to prevent such disclosure or to otherwise maintain such Confidential
Information in confidence, including a reasonable protective order.

16
No Publication

16.1
Neither party may publicize or disclose to any Third Party, without the written
consent of the other party, the terms of this Agreement. Without limiting the
generality of the foregoing sentence, no press releases may be made by either
Party describing the Parties’ relationship contemplated by this Agreement
without the prior written consent of the other Party.

17
Notices

17.1
All notices given under this Agreement must be in writing and addressed to the
receiving Party as set forth below:

If to Nexperia:


Development Agreement – Page 13





--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL




Nexperia B.V.
Attention: General Counsel
Nexperia B.V.
Jonkerbosplein 52
6534AB Nijmegen
The Netherlands
If to Transphorm:
Transphorm Inc.
115 Castilian Drive
Suite 100
Goleta, California 93117
USA
Attn: Primit Parikh
or such other contacts and/or addresses as may have been previously specified in
writing by either Party to the other by notice in accordance with this Section.
17.2
Notices are validly given upon the earlier of confirmed receipt by the receiving
Party or three days after dispatch by courier or certified mail, postage
prepaid, properly addressed to the receiving Party.

18
Governing Law and Choice of Forum

The validity, performance, construction and interpretation of this Agreement
shall be governed by the laws of the State of California, U.S.A., without regard
to its conflict of law provisions. All disputes arising out of or in connection
with this Agreement shall be finally settled under the Rules of Arbitration of
the International Chamber of Commerce by one or more arbitrators appointed in
accordance with the said rules. The arbitration shall be conducted in the
English language. The award of the arbitrators shall be final and binding,
subject to neither appeal nor confirmation. Each Party represents that the
arbitration award can be entered and enforced under its national law in any
court of competent jurisdiction. Place of arbitration shall be London (UK). The
UN Convention on Contracts for the International Sale of Products (Vienna, 1980)
shall not apply to this Agreement or to any dispute or transaction arising out
of this Agreement.
18
Force Majeure

19.1
In the event that the performance by a Party of any of its obligations under
this Agreement is prevented, restricted, delayed or interfered with by any
circumstances beyond the reasonable control of that Party (a “Force Majeure
Event”), then that Party shall, upon giving prompt notice to the other Party
specifying the circumstances and obligations concerned, be excused from such
performance to the extent of such prevention, restriction or interference,
provided that the former Party shall endeavor to overcome the circumstances
causing the non-performance and shall give prompt notice to the latter Party as
soon as the performance of its obligations can be resumed.



Development Agreement – Page 14





--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL




19.2
In the event that the period of prevention, restriction or interference
mentioned in Section 19.1 continues or can reasonably be expected to continue
for more than 60 days, the latter Party shall be entitled to terminate this
Agreement in writing.

20
Independent Contractors

The Parties are and intend to remain independent contractors. Nothing in this
Agreement shall be construed as an agency, joint venture or partnership between
the Parties.
21
Assignment and Change of Control

21.1 This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and assigns. This Agreement shall not be
assignable by either Party, in whole or in part, to any Third Party (other than
to an Affiliate of that Party) without the prior written consent of the other
Party, not to be unreasonably withheld, conditioned or delayed, provided that
either Party may freely assign this Agreement, without obtaining the other
Party’s consent, to a successor to all or substantially all of its relevant
assets, whether by Change of Control or otherwise. Any purported or attempted
assignment, delegation or other transfer of any rights or obligations under this
Agreement in contravention of the foregoing sentence shall be null and void.
22
No Waiver

22.1
Neither the failure nor the delay of either Party to enforce any provision of
this Agreement shall constitute a waiver of such provision or of the right of
each Party to enforce each and every provision of this Agreement.

23
Severability

23.1
If any of the provisions of this Agreement is determined to be invalid or
unenforceable by any court of competent jurisdiction, such finding shall not
invalidate the remainder of this Agreement which shall remain in full force and
effect as if the provision(s) determined to be invalid or unenforceable had not
been a part of this Agreement. In the event of such finding of invalidity or
unenforceability, the Parties will endeavor to substitute forthwith the invalid,
or unenforceable provision(s) by such effective provision(s) as will most
closely correspond with the original intention of the provision(s) so voided.

24
Entire Agreement

24.1
This Agreement, together with all Statements of Work, sets forth the entire
understanding and agreement between the Parties as to the subject matter of this
Agreement and supersedes, cancels and merges all prior agreements, negotiations,
commitments,



Development Agreement – Page 15





--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL




communications and discussions between the Parties relating to the subject
matter hereof. Any change or variation to this Agreement shall be only binding
upon the Parties if made by the Parties in writing and signed by an authorized
representative of each of the Parties.
24.2
It is acknowledged and agreed that the performance by the Parties of their
obligations pursuant to this Agreement shall by no means result in any
obligation on the part of either Party to enter into any further agreement
containing obligations for either Party beyond the obligations contained herein
or to realize any transaction with the other with respect to the subject matter
hereof or otherwise, including without limitation, any agreement or transaction
concerning the supply of products or services by either Party to the other.



Development Agreement – Page 16





--------------------------------------------------------------------------------





AS WITNESS, the Parties have, by their duly authorized representatives, executed
this Agreement on the date first written above.
Nexperia B.V.
 
Transphorm, Inc
 
 
 
 
 
 
 
 
 
 
By:
/s/ Charles Smit
 
By:
/s/ Cameron McAulay
 
 
 
 
 
Print Name:
Charles Smit
 
Print Name:
Cameron McAulay
 
 
 
 
 
Title:
General Counsel
 
Title:
Chief Financial Officer



Signature Page to Development Agreement

--------------------------------------------------------------------------------





ADDENDUM 1
Statement of Work - Transfer Generation 3 Technology
SCOPE:
Transphorm Generation 3 GaN die technology (650V rated) to be made available to
Nexperia in order to enable Nexperia independent manufacturing in-house. This
includes:
•
waferfab manufacturing (as It is released in Fujitsu)

•
provide access to assembly subcons and/or enable Nexperia in-house assembly.

DELIVERABLES:
•
Process descriptions, process toolset details, process recipes, FMEA,
constructional analysis, target and specification values, process capability
data.

•
Process control plan. Design rules. Yield / defectivity data.

•
Product specifications, test methods, screening methods. Burn-in.

•
Known (historic) problems and solutions, DOEs, process window studies

•
Customer complaints / 8d reports / qualification reports

•
Engineering support / interaction to meet below milestones

•
Cross-site split trials, access to constructional analysis where not available
in Nexperia

•
Direct access to material suppliers, supply chain, including packaging

MILESTONES:
Due Date
Task
Evidence
Comment
Q1 ‘18
Agreed product/wafer spec, process and
equipment set
Documented flow
 
Q3 ’18
Set up process modules
Verified capability
 
Q4 ’18
Set up metrology and test
Gage R&R vs Transphorm
$3M (Paid)
Q1 ‘19
Process integration
Working wafer to spec
$3M (Paid)
Q2 ‘19
Assembly
Working devices to spec
 
Q3 ‘19
Reliability test
JEDEC qualified
$3M (Paid)
Q3 ‘20
Reliability test
AEC-Q101 qualified
 





--------------------------------------------------------------------------------





ADDENDUM 2
Statement of Work – [***]
SCOPE:
[***]
DELIVERABLES:
[***]
MILESTONES:
Due Date
Task
Evidence
Comment
Q1 ‘18
[***]
[***]
 
Q2 ’18
[***]
[***]
 
Q4’18
[***]
[***]
[***]
Q2’19
[***]
[***]
 
Q4’19
[***]
[***]
 
Q4’19
[***]
[***]
 
Q1’20
[***]
[***]
[***]
Q4’20
[***]
[***]
 





--------------------------------------------------------------------------------





ADDENDUM 3
Statement of Work - [***]
SCOPE:
[***]
DELIVERABLES:
[***]
MILESTONES:
Due Date
Task
Evidence
Comment
Q2 ‘18
[***]
[***]
 
Q1’19
[***]
[***]
[***]
Q4’19
[***]
[***]
 
Q1’20
[***]
[***]
 
Q1’20
[***]
[***]
 
Q3’20
[***]
[***]
 
Q4’20
[***]
[***]
 
Q4’20
[***]
[***]
 
Q1’21
[***]
[***]
[***]
Q2’21
[***]
[***]
 
Q2’21
[***]
[***]
 
Q4’21
[***]
[***]
 
Q2’22
[***]
[***]
 
Q4’22
[***]
[***]
 



